DETAILED ACTION
In Applicant’s Response filed 8/23/21, Applicant has amended claims 1, 7 and 10; and amended the abstract. Claims 12-13 have been cancelled. Currently, claims 1-11 and 14-26 are pending (claims 19-26 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/21 has been entered.
 
Specification
The amendment filed 8/23/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

There is no support in the original disclosure for reciting that the left upper Y strap 16 and left lower Y strap 17 are “stitched 8 together at the outer flap 13” as provided in the amendments to page 8 paragraph 2 of the specification. Figure 3 shows that each of the straps are stitched (8) to flap 13, but the straps 16 and 17 are spaced apart from each other and thus are not stitched “together”. Thus, there is no support for these amendments to the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities requiring appropriate correction:
The reference characters "15" and "16" have both been used to designate the “left upper Y-strap” (see i.e. page 8 line 14; “Y-strap 15” should be “Y-strap 16”).

Claim Objections
Claim 7 is objected to because of the following informalities requiring appropriate correction:

In claim 7 line 9: “the lower right Y strap” should be “the right lower Y strap”.
In claim 7 line 10: “upper right Y strap” should be “right upper Y strap”.
In claim 7 line 10: “the right felt connector” should be “a right felt connector”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and, therefore, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “means for fastening” as recited in claims 1 and 7-8. Specifically, these limitations recite a generic placeholder (“means for”) coupled with functional language (“fastening”) without giving sufficient structure, material or acts for achieving this function. Thus, for claims 1, 7-8, 16 and 17, the phrase “means for fastening” will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is being interpreted to cover the corresponding structure described in the specification (the inner surface of the Y-straps 27, 28 manifest the hook component 6 of a hook-and-felt fastening system and the left oblong hook fastener 12 comprises the hook 6 component of a hook-and-felt type fastener, while both cross- straps 30, 31, comprise the felt 7 component of a hook-and-felt type fastener. – specification page 7) as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gainey (US 2011/0180074) in view of Spahn et al (US 2016/0256329) and further in view of Davis (US 2012/0145167).
With respect to claim 1, Gainey discloses a heel and lower leg-supporting medical rehabilitative boot for bed patients (the device is a “heel supporting and protective boot for bed-ridden patients” – abstract; the boot is designed to support the lower leg and foot – para [0035] and is interpreted as being a “rehabilitative boot” because it provides “effective healing care for patients” – para [0032] and thus assists in restoring the patient to good health/condition which is rehabilitative), comprising a unitary, foldable body form (unitary body form of the medical boot shown in fig 9; para [0059]; sections are interpreted as being foldable with respect to one another to provide a 3-dimensional boot structure as shown in figures 1-5, 8 and 10) comprising five connectingly-stitched sections (sections 5, 6, 7, 9, and 10 shown in fig 9; sections are interconnected as a unitary structure as shown in fig 9 and described in para [0059] and the structure is stitched closed to form the base 5 of the boot – para [0059]) consisting of a left sidewall (9), a right sidewall (10), a rectangular bottom (base 5 shown having a rectangular shape in fig 9 and defines the “bottom” of the boot shown in fig 8), and inner and outer sections (right and left foot portions 6 and 7 – interpreted as being inner/outer sections because one will be placed adjacent an inner side of the foot while the other will be placed adjacent the outer side of the foot when the heel is in opening 29 when the boot is in use), and further comprising:

b)    a rectangular, sloped foam wedge having a circular cutout at one end (foam wedge 1 in fig 7 including “a circular cutout 4” at rear edge 51 – para [0056]; fig 7; foam wedge bottom 3 has a rectangular shape as shown i.e. in fig 4); and
c)    a right upper Y-strap attached to a right lower Y strap (right upper and lower Y straps 12 and 13 which are shown connected to one another at one end in fig 2), a left upper Y-strap attached to a left lower Y strap (left upper and lower Y straps 15 and 16 which are shown connected to one another at one end in fig 3), an upper cross-strap (upper loop strap 20; fig 3), a lower cross-strap (lower loop strap 19; fig 3), a left felt connector integral to the boot exterior fabric (left sewn hook piece 21 attached to the outside of the boot as shown in fig 3; “sewn into the outer fabric 25 and… forms the hook component of a hook-and-loop fastening system – para [0058])), a left oblong hook fastener integral to the boot exterior fabric (horizontal hook strap 11 attached to the outside of the left side of the boot shown in fig 3; has a rectangular shape which is interpreted to be “oblong” since it is longer in one dimension than the other as shown in fig 3), and
d)    a means for fastening the left upper/lower Y-straps, right upper/lower Y-straps, upper cross-strap, and lower cross-strap onto the exterior fabric forms of the rehabilitative 
Gainey does not explicitly disclose that the right upper and lower Y straps are “stitched” to each other or that the left upper and lower Y straps are “stitched” to each other, but many of the elements on the boot of Gainey are described as being sewn or stitched to one another or to another element of the boot in order to form an integral structure. Sewing is a common means for attaching fabric elements to one another and is routinely used in the art for constructing garments and various articles of clothing and footwear. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have attached the right upper Y strap to the right lower Y straps and the left upper Y strap to the left lower Y straps by stitching these elements to each other.
Gainey also does not explicitly disclose that the inner and outer sections are an inner flap and an outer flap. 
Spahn, however, teaches an analogous boot device (boot 100) wherein the boot includes a foot gate 104 comprising segments 130 and 132 (fig 1; para [0034]) each interpreted as being a “flap” because they are only attached along one side as shown in fig 1; wherein during usage section 130 folds to be positioned adjacent to the user’s foot (para [0035]) thus defining an inner surface of the boot as shown in fig 7 and section 132 folds to be secured to segment 130 (para [0035]) thus defining an outer surface of the boot as shown in fig 7. Spahn 
Gainey also does not explicitly disclose that the left connector is a “square” connector because in Gainey, the connectors have four straight sides and four right angles, but the sides are not all the same length to provide a square shape. 
Davis, however, teaches a therapeutic boot device which utilizes both rectangular and square shaped connectors because as best shown in fig 7, hook connectors 42 have four straight sides, all the same length, aligned at four right angles and, thus are interpreted as being square shape; and loop connectors 44 have four straight sides aligned at four right angles, where adjacent sides are unequal in length and thus are interpreted as being rectangularly shaped. It would have been an obvious matter of design choice for one having ordinary skill in the art, before the effective filing date of the invention, to have modified the rectangularly shaped connectors on the device of Gainey in view of Spahn to be square, as in Davis, since Davis illustrates that such shapes of hook and loop fasteners can be used interchangeably on a boot device and, furthermore, because applicant has not disclosed that the “square” shape of the connectors solves any stated problem or is anything more than one of numerous shapes or configurations that a person having ordinary skill in the art would find obvious for the purpose of providing a fastening connector.
With respect to claim 3, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 1) and Gainey also discloses that the left sidewall (9) and right sidewall (10) are filled with fiber (figure 8 shows fiber 8 contained within sidewalls 9 and 10; para [0058]).

Spahn, however, teaches an inner flap structure (foot gate 104 of Spahn is interpreted as having sections 130/132 that are flaps as described in the rejection of claim 1) and Spahn further teaches that the inner flap is filled with fiber (claim 1 page 8 – boot comprises a “fiber filled foot gate”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Gainey in view of Spahn and further in view of Davis to fill the inner flap with fiber as taught by Spahn in order to provide cushioning to the foot region of the boot for increased comfort and to assist in preventing pressure ulcers.
With respect to claim 4, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 1) and Gainey also discloses that the bottom section encompasses the sloped foam wedge (as shown in fig 3, the foam wedge 1 has a sloped surface and is located in the bottom section of the boot), further having a quantity of fiber material inserted atop the sloped surface of the foam wedge (as shown in fig 8 fiber 8 is located above and below the foam wedge 1).
Gainey does not, however, disclose that the outer flap is filled with foam material.
Davis, however, further discloses foot panels 24 and 26 which are configured as flaps (fig 8) wherein the flaps are folded one on top of the other during use as shown in fig 5 wherein one flap is positioned as an inner flap while the other is positioned as an outer flap (as shown in fig 5 where panel 24 is positioned as the outer flap and panel 26 is positioned as the inner flap) and wherein the outer flap (26; positioned as an outer flap as shown in fig 5) interiorly contains foam material because the panels 24 and 26 overlie and contain foam plantar extension piece 
With respect to claim 5, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 1) and Gainey also discloses that the outer fabric comprises a “rip-stop,” woven, nylon-threaded material which, is generally water resistant (para [0052] lines 10-13).
With respect to claim 6, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 1) and Gainey also discloses that the inner fabric comprises a brushed micro-suede material which is treated to create anti-bacterial properties (para [0052] lines 13-16).
With respect to claim 7, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 1) and Gainey also discloses that: 

(b) the means for fastening the right upper Y-strap and right lower Y strap to the exterior fabric forms comprises placement of a hook fastening component on each of the lower right Y-strap and upper right Y-strap, said hook fastening component compatible with a right felt connector square (right Y straps 12, 13 are coupled via loop fastener 14 to the hook piece 22 on the exterior surface of the boot – para [0053]; hook piece 22 has a rectangular shape which is interpreted to be “oblong” since it is longer in one dimension than the other as shown in fig 2; hook and felt fastener is interpreted as being another name for a hook and loop type fastener which is also commonly referred to as a hook and pile fastener, Velcro™ or Velcro™-type fastener);
(c) the means of fastening the upper cross-strap to the exterior fabric forms comprises placement of a felt component of a hook-and-felt mechanism on the distal end of the upper cross strap, said felt component being compatible with the left oblong hook fastener (straps 19 and 20 include loop portions of hook/loop fasteners to couple to the hook portion on strap 11 on the exterior surface of the boot – para [0054]; horizontal hook strap 11 on the left side of 
(d ) the means of fastening the lower cross-strap to the exterior fabric forms comprises placement of a felt component of a hook-and-felt mechanism on the distal end of the lower cross strap, said felt component being compatible with the left oblong hook fastener (straps 19 and 20 include loop portions of hook/loop fasteners to couple to the hook portion on strap 11 on the exterior surface of the boot – para [0054]; horizontal hook strap 11 on the left side of the boot shown in fig 3 has a rectangular shape which is interpreted to be “oblong” since it is longer in one dimension than the other as shown in fig 3; hook and felt fastener is interpreted as being another name for a hook and loop type fastener which is also commonly referred to as a hook and pile fastener, Velcro™ or Velcro™-type fastener).
Gainey does not, however, explicitly disclose connectors that are “square” connectors because in Gainey, the connectors have four straight sides and four right angles, but the sides are not all the same length to provide a square shape. 
Davis, however, teaches a therapeutic boot device which utilizes both rectangular and square shaped connectors because as best shown in fig 7, hook connectors 42 have four straight sides, all the same length, aligned at four right angles and, thus are interpreted as being square shape; and loop connectors 44 have four straight sides aligned at four right angles, where adjacent sides are unequal in length and thus are interpreted as being rectangularly shaped. It would have been an obvious matter of design choice for one having ordinary skill in 
With respect to claim 8, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 1) but Gainey does not disclose that the outer and inner flaps are mutually connectable to each other, the means of fastening comprising opposing components of a hook-and-felt fastening system attached to each of the flaps. Spahn, however, teaches this feature because in Spahn, “segments 130, 132 may be operably connected to each other at least when the therapeutic cushioning boot 100 is being secured to a user by one or more fasteners, such as…hook and loop material, snaps, buttons, and/or a zipper, among other releasable connections” (para [0035]; hook and felt fastener is interpreted as being another name for a hook and loop type fastener which is also commonly referred to as a hook and pile fastener, Velcro™ or Velcro™-type fastener). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Gainey in view of Spahn and further in view of Davis so that the outer and inner flaps are mutually connectable to each other, the means of fastening comprising opposing components of a hook-and-felt fastening system attached to each of the 
With respect to claim 9, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 1) but Gainey does not explicitly disclose that the “Toes” tag is attached to the right upper edge of the outer flap. Gainey does, however, disclose that the “Toes” tag is stitched to the boot front seam 30, to provide visible directions to a caregiver who must make the determination as to which end of the device the patient's foot must first be inserted (para [0053]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the toes tag on the device of Gainey in view of Spahn and further in view of Davis so that it is attached to the right upper edge of the outer flap, which is a location that is not obstructed and is easily viewed by a caretaker, in order to further the goal of Gainey of providing visible directions to a caregiver who must make the determination as to which end of the device the patient's foot must first be inserted (Gainey para [0053]). 
With respect to claim 10, Gainey discloses a heel and lower leg-supporting medical rehabilitative boot for bed patients (the device is a “heel supporting and protective boot for bed-ridden patients” – abstract; the boot is designed to support the lower leg and foot – para [0035] and is interpreted as being a “rehabilitative boot” because it provides “effective healing care for patients” – para [0032] and thus assists in restoring the patient to good health/condition which is rehabilitative), comprising a unitary, foldable body form (unitary body form of the medical boot shown in fig 9; para [0059]; sections are interpreted as being foldable with respect to one another to provide a 3-dimensional boot structure as shown in figures 1-5, 
a)    the left sidewall (9) comprises a left inner sidewall having an inner fabric surface (inner fabric 26; shown in fig 8 as defining the inner surface of sidewall 9; inner fabric is provided on the left side of the device) and a left outer sidewall having an outer fabric surface (outer fabric 25 shown in fig 8 as defining the outer surface of sidewall 9; outer fabric 25 is provided on the left side of the device), both surfaces stitched together at their perimeters so as to retain a quantity of fiber fill (claim 1 lines 23-28);
b)    the right sidewall (10) comprises a right inner sidewall having an inner fabric surface (inner fabric 26; shown in fig 8 as defining the inner surface of sidewall 10; inner fabric 26 is also provided on the right side of the device) and right outer sidewall having an outer fabric surface (outer fabric surface 25 shown in fig 8 as defining the outer surface of sidewall 10; outer fabric surface 25 is also provided on the right side of the device), both surfaces stitched together at their perimeters so as to retain a quantity of fiber fill (claim 1 lines 23-28);

d)    the rear portion of the right sidewall is stitched to an edge of the inner section (as shown by the form in fig 9, a rear edge of sidewall 10 is attached to an edge of section 7; the various sections of the boot are stitched together to form a unitary structure as described in claim 1) and the lower portion of the right sidewall is stitched to the right side of the bottom section (as shown in figure 8, a lower edge of right sidewall 10 is attached to the right side of base 5 by stitching 18);
e)    the rectangular bottom (base 5) comprises an inner fabric surface (26) and an outer fabric surface (25) (inner fabric 26 and outer fabric 25 are shown defining inner/outer surfaces of base 5 in fig 8), both surfaces enveloping a rear-to-front downwardly sloped foam wedge (surfaces 25 and 26 envelope foam wedge 1 as shown in fig 8; foam wedge 1 has a rear-to-front downwardly sloped surface as shown in figs 3, 7 and 10), which wedge (1) manifests a circular cutout at its rear end (foam wedge 1 in fig 7 includes “a circular cutout 4” at rear edge 51 – para [0056]), and further comprises a quantity of fiber fill atop the foam wedge (as shown in fig 8 fiber 8 is located above and below the foam wedge 1);
f)    the rectangular bottom (base 5) further comprises a circular arc (as shown in fig 9) corresponding to the circular cutout of the foam wedge (the outline of base 5 corresponds with 
g)    the outer section is attachable to the inner section (sections 6 and 7 are shown connected to one another in figures 8 and 9), and, further, comprises an inner fabric surface (sections 6 and 7 have an inner surface defined by inner fabric 26 as shown in fig 8) and an outer fabric surface (sections 6 and 7 have an outer surface defined by outer fabric 25 as shown in figs 4 and 5);
h)    the inner section is attachable to the outer section (sections 6 and 7 are shown connected to one another in figures 8 and 9), and further, comprises an inner fabric surface (sections 6 and 7 have an inner surface defined by inner fabric 26 as shown in fig 8) and an outer fabric surface (sections 6 and 7 have an outer surface defined by outer fabric 25 as shown in figs 4 and 5), and interiorly contains fiber fill (fiber filling is inserted into the foot sections – claim 1 lines 24-26); and
i)   a left Y-strap (left upper and lower Y straps 15 and 16 shown in fig 3), a right Y-strap (right upper and lower Y straps 12 and 13 shown in fig 2), a left connector (left sewn hook piece 21 shown in fig 3), a right connector (right sewn hook piece 22 shown in fig 2), a left oblong fastener (horizontal hook strap 11 on the left side of the boot shown in fig 3; has a rectangular shape which is interpreted to be “oblong” since it is longer in one dimension than the other as shown in fig 3), an upper cross-strap (upper loop strap 20; fig 3), a lower cross-strap (lower loop strap 19; fig 3) are attached, at a first end, to the exterior surfaces of the medical rehabilitative boot so as to be connectable, at a second end, to specific locations on the exterior surfaces of the medical rehabilitative boot (upper loop strap 20 and the lower loop strap 19 are attached at 
Gainey does not, however, explicitly disclose that the inner and outer sections are an inner flap and an outer flap. 
Spahn, however, teaches an analogous boot device (boot 100) wherein the boot includes a foot gate 104 comprising segments 130 and 132 (fig 1; para [0034]) each interpreted as being a “flap” because they are only attached along one side as shown in fig 1; wherein during usage section 130 folds to be positioned adjacent to the user’s foot (para [0035]) thus defining an inner surface of the boot as shown in fig 7 and section 132 folds to be secured to segment 130 (para [0035]) thus defining an outer surface of the boot as shown in fig 7. Spahn also teaches that such a configuration provides the advantage of allowing a user to removably secure the sections 130/132 to provide manual adjustment and customization of the width of the foot gate for different patients or during different medical states or conditions; “allows for relatively easy inspection of the bottom of the user's foot without having to entirely remove the therapeutic cushioning boot 100 and without the use of mirrors; allows for protection of the end of the user's foot, including the user's toes”; and “allows full passive range of motion” (para [0035]). Spahn also teaches that such a configuration provides “the ability to fully open and close the foot gate 104” which “allows for visual inspection of the posterior aspect of the heel that may allow the clinician to visualize whether the heel is truly offloaded”; “allows the boot 100 to be used in conjunction with an SCD device”; and “allows for immediate inspection 
Gainey also does not explicitly disclose that the left and right connectors are “square” connectors because in Gainey, the connectors have four straight sides and four right angles, but the sides are not all the same length to provide a square shape. 
Davis, however, teaches a therapeutic boot device which utilizes both rectangular and square shaped connectors because as best shown in fig 7, hook connectors 42 have four straight sides, all the same length, aligned at four right angles and, thus are interpreted as being square shape; and loop connectors 44 have four straight sides aligned at four right angles, where adjacent sides are unequal in length and thus are interpreted as being rectangularly shaped. It would have been an obvious matter of design choice for one having ordinary skill in 
Gainey also does not disclose that the outer flap interiorly contains foam material. Davis, however, further discloses foot panels 24 and 26 which are configured as flaps (fig 8) wherein the flaps are folded one on top of the other during use as shown in fig 5 wherein one flap is positioned as an inner flap while the other is positioned as an outer flap (as shown in fig 5 where panel 24 is positioned as the outer flap and panel 26 is positioned as the inner flap) and wherein the outer flap (26; positioned as an outer flap as shown in fig 5) interiorly contains foam material because the panels 24 and 26 overlie and contain foam plantar extension piece 30 (para [0055]; the foam extension piece extends between fabric and fleece layers from the cradle piece into the toe panel piece – para [0002]) which is configured to wrap over the sole and toes (para [0056]) to provide cushioning to these areas (para [0074]), minimize contact pressure between the protected foot and boot, stabilize the foot relative to the boot and a resting support, and reduce leg elevation (para [0002]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Gainey in view of Spahn and further in view of Davis by substituting the filling material in the outer flap for foam material as taught by Davis in order to provide 
With respect to claim 14, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 10) and Gainey also discloses that the outer fabric comprises a “rip-stop,” woven, nylon-threaded material which, is generally water resistant (para [0052] lines 10-13).
With respect to claim 15, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 10) and Gainey also discloses that the inner fabric comprises a brushed micro-suede material which is treated to create anti-bacterial properties (para [0052] lines 13-16).
	With respect to claim 16, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 10) and Gainey also discloses that the means of fastening the left Y-strap, right Y-strap, upper cross-strap, and lower cross-strap about the exterior of the rehabilitative boot comprises hook-and-felt fastening systems attached to each of the straps, and attached to corresponding positions on the exterior surfaces of the medical rehabilitative boot (right Y straps 12, 13 are coupled via loop fastener 14 to the hook piece 22 on the exterior surface of the boot – para [0053]; left Y straps 15 and 16 are coupled via loop fastener 17 to the hook piece 21 on the exterior surface of the boot – para [0054]; and straps 19 and 20 include loop portions of hook/loop fasteners to couple to the hook portion on strap 11 on the exterior surface of the boot – para [0054]; hook and felt fastener is 
With respect to claim 17, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 10) but Gainey does not disclose that the outer and inner flaps are mutually connectable to each other, the means of fastening comprising opposing components of a hook-and-felt fastening system attached to each of the flaps. Spahn, however, teaches this feature because in Spahn, “segments 130, 132 may be operably connected to each other at least when the therapeutic cushioning boot 100 is being secured to a user by one or more fasteners, such as…hook and loop material, snaps, buttons, and/or a zipper, among other releasable connections” (para [0035]; hook and felt fastener is interpreted as being another name for a hook and loop type fastener which is also commonly referred to as a hook and pile fastener, Velcro™ or Velcro™-type fastener). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Gainey in view of Spahn and further in view of Davis so that the outer and inner flaps are mutually connectable to each other, the means of fastening comprising opposing components of a hook-and-felt fastening system attached to each of the flaps as in Spahn in order to permit releasable attachment of the flaps to one another for easy application and removal of the boot from a user’s leg and foot.
With respect to claim 18, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 10) but Gainey does not explicitly disclose that the “Toes” tag is attached to the right upper edge of the outer flap. Gainey does, however, disclose that the “Toes” tag is stitched to the boot front seam 30, to provide visible directions to a caregiver who must make the determination as to which end of the device the patient's foot must first be inserted (para [0053]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the toes tag on the device of Gainey in view of Spahn and further in view of Davis so that it is attached to the right upper edge of the outer flap, which is a location that is not obstructed and is easily viewed by a caretaker, in order to further the goal of Gainey of providing visible directions to a caregiver who must make the determination as to which end of the device the patient's foot must first be inserted (Gainey para [0053]). 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gainey (US 2011/0180074) in view of Spahn et al (US 2016/0256329) and Davis (US 2012/0145167) (with respect to claim 1) and further in view of Drey et al (US 9439826).
With respect to claim 2, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 1) and Gainey also discloses that the left sidewall (9) comprises a tube hole (left tube hole 27) and the right sidewall (10) additionally comprises a tube hole (right tube hole 28).
	Gainey does not, however, disclose both an upper and a lower tube hole in each of the left and right sidewalls. 
	Drey, however, teaches an analogous boot device which includes two apertures 1801 and 1802 located in an ankle region 1804 of the boot to accommodate a variety of different compression devices (col 16 lines 26-34; fig 18) wherein apertures 1801 and 1802 are interpreted as being located in the same sidewall because as shown in fig 18 the apertures are 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify each of the left and right sidewalls of the device of Gainey in view of Spahn and further in view of Davis to provide a second aperture in each sidewall such that the apertures are arranged one above the other as upper and lower apertures in the sidewall, like in the sidewall shown in fig 18 of Drey, in order to accommodate tubing for a variety of different compression devices (as taught by Drey col 16 lines 26-34; fig 18).
With respect to claim 11, Gainey in view of Spahn and further in view of Davis discloses the invention substantially as claimed (see rejection of claim 10) and Gainey also discloses that the left sidewall (9) comprises a tube hole (left tube hole 27) and the right sidewall (10) additionally comprises a tube hole (right tube hole 28).
	Gainey does not, however, disclose both an upper and a lower tube hole in each of the left and right sidewalls. 

Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify each of the left and right sidewalls of the device of Gainey in view of Spahn and further in view of Davis to provide a second aperture in each sidewall such that the apertures are arranged one above the other as upper and lower apertures in the sidewall, like in the sidewall shown in fig 18 of Drey, in order to accommodate tubing for a variety of different compression devices (as taught by Drey col 16 lines 26-34; fig 18).

Response to Amendments/Arguments

	Regarding the objections to the specification, Applicant’s amendments have been fully considered and are sufficient to overcome some of the objections (which have been withdrawn) while objections which have not been addressed have been maintained and new objections have been given as necessitated by Applicant’s amendments.
	Regarding the claim objections, Applicant’s amendments have been fully considered and are sufficient to overcome most of the objections (which have been withdrawn) while objections which have not been addressed have been maintained. Additionally, new objections have been given as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections (which have been withdrawn). New rejections have been given, however, as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 3-20 have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on pages 3-5 regarding claim 1 but the Office is not persuaded by these arguments. The Office has noted Applicant’s argument that Spahn does not teach inner and outer flaps because the foot gate 104 in Spahn cannot be interpreted as a flap because it is not a tangible, material element but, instead, is an empty space between the top and bottom segments 130 and 132. The Office respectfully disagrees because Spahn explicitly discloses in paragraph [0034] that the foot gate 104 “may include a 
	The Office has also noted Applicant’s arguments on pages 5-6 regarding the rejection of claim 3 but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and, therefore, maintains that the prior art of record reads on claim 3 substantially as recited in the present application. 
	The Office has also noted applicant’s arguments on page 6 regarding claim 4 that Gainey in FIG 3, does not disclose that, the bottom section of the “Build A Boot’" device contains a “sloped foam wedge,” and does not show, in FIG 8, a “quantity of fiber material Inserted atop the sloped surface of the foam wedge”. The Office respectfully disagrees because Gainey discloses that the bottom section encompasses the sloped foam wedge (as shown in fig 3, the foam wedge 1 has a sloped surface and is located in the bottom section of the boot), further having a quantity of fiber material inserted atop the sloped surface of the foam wedge (as shown in fig 8 fiber 8 is located above and below the foam wedge 1). The Office has also noted Applicant’s arguments on page 6 that Davis fails to disclose a sloped foam wedge and quantity of fiber material as claimed but the Office is not persuaded by these arguments because the Office has not indicated that Davis teaches these features because these elements are disclosed by Gainey as discussed above. Therefore, for at least the reasons provided above, the Office 
	The Office has also noted Applicant’s arguments on pages 6-7 regarding the rejection of claim 5 wherein Applicant argues that Spahn and Davis do not disclose a water resistant, water repellant outer fabric because Davis only teaches a moisture wicking material and Gainey teaches a water repellant quality but does not teach the limitation of “water resistant”. The Office is not persuaded by this argument, however, because since the material in Gainey is water repellant, it must also be water resistant because when water is repelled by the surface it also is prevented from penetrating the surface and thus is water resistant.
	The Office has also noted Applicant’s arguments on page 7 regarding claim 6 but these arguments are ineffective to overcome the rejections of record since Applicant has admitted that Gainey discloses an anti-bacterial micro-suede material which is not unlike the material recited in claim 6.
	The Office has also noted Applicant’s arguments on pages 7-8 of the response regarding claim 7 wherein Applicant has argued that the prior art fails to disclose the Y straps, cross straps, and fastening means recited in amended claim 7. The Office respectfully disagrees as these elements are disclosed by Gainey as discussed in the claim rejections above.	
The Office has also noted Applicant’s arguments on page 9 regarding claim 8 wherein Applicant has argued that the Office’s statement that Gainey does not disclose inner/outer flaps that are mutually connectable to each other is misleading because Gainey does not have inner and outer flaps and that the claimed invention differs from the prior art because it has inner/outer flaps mutually attachable to each other and an outer flap filled with foam and an 
The Office has also noted Applicant’s arguments on pages 9-10 regarding claim 9 wherein Applicant has argued that “There is no outline and summary of the Examiner's reasoning as to why such a repositioning would be “obvious to one having ordinary skill in the art" with respect to a “TOES” tag. There is no evidence presented in the OAS that a “TOES” tag for a medical rehabilitation boot was within the concept of “ordinary skill in the art.” The Office respectfully disagrees because as discussed in the claim rejections above, Gainey discloses that the “Toes” tag is stitched to the boot front seam 30, to provide visible directions to a caregiver who must make the determination as to which end of the device the patient's foot must first be inserted (para [0053]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the toes tag on the device of Gainey in view of Spahn and further in view of Davis so that it is attached to the right upper edge of the outer flap, which is a location that is not obstructed and is easily viewed by a caretaker, in order to further the goal of Gainey of providing visible directions to a caregiver who must make the determination as to which end of the device the patient's foot must first be inserted (Gainey para [0053]). 

The Office has also noted Applicant’s arguments on pages 13-14 regarding claim 12 that the prior art fails to disclose an inner flap filled with fiber because Gainey does not disclose any flaps. The Office is not persuaded by these arguments, however, for at least the same reasons as provided above with respect to the claimed “flaps” and therefore maintains that the prior art of record reads on claim 12 substantially as recited in the present application.
The Office has also noted Applicant’s arguments on pages 14-15 regarding claim 13 that the prior art fails to disclose a flap filled with fiber because Gainey does not disclose any flaps. The Office is not persuaded by these arguments, however, for at least the same reasons as provided above with respect to the claimed “flaps”. The Office has also noted Applicant’s arguments on page 15 that the OAS is mistaken in stating that the Davis outer flap 26 interiorly contains foam because “there is nothing in the foot panels 24 and 26” and “the foam plantar extension piece 30 is not positioned interiorly to any component of the Davis reference”. The Office respectfully disagrees because panels 24 and 26 overlie and contain foam plantar extension piece 30 as disclosed in paragraph [0055], and the foam extension piece extends between fabric and fleece layers from the cradle piece into the toe panel piece as disclosed in 
The Office has also noted Applicant’s arguments on pages 15-16 regarding claims 14 and 15 but these arguments are ineffective to overcome the rejections of record since Applicant has admitted that the prior art of record discloses the elements recited in these claims.
The Office has also noted Applicant’s arguments on pages 16-17 that the prior art does not disclose the means of fastening the left/right Y-straps and upper/lower cross straps as recited in claim 16 because the claimed invention has felt connector squares whereas the prior art has horizontally oriented sewn hook pieces. The Office is not persuaded by these arguments, however, because hook and felt type fasteners are known in the art as being equivalent to hook and loop fasteners such as those disclosed in Gainey. 

The Office has also noted Applicant’s arguments on pages 18-19 of the response regarding claim 18 that it would not be obvious to reposition the toes tag of Gainey but for at least the same reasons as provided above with respect to this element, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on claim 18 substantially as recited in the present application.
The Office has also noted Applicant’s arguments on pages 19-20 regarding the rejection of claim 2 wherein Applicant has argued that the Drey reference “provides no impetus or motivation for one skilled in the art to provide apertures in a ‘high’ and ‘low’ orientation relative to the sidewalls of the Drey boot” because in Drey it is imperative that any apertures be positioned near the ankle/leg region of the boot. The Office is not persuaded by these arguments, however, because the two apertures 1801 and 1802 in Drey are located in an ankle region 1804 of the boot to accommodate a variety of different compression devices (col 16 lines 26-34; fig 18) wherein aperture 1802 is positioned closer to the foot engaging section 1807 with aperture 1801 located above it as shown in fig 18 and thus aperture 1801 is interpreted as being the “upper” tube hole and aperture 1802 is interpreted as being the “lower” tube hole. Thus, Drey teaches a high and low orientation. Additionally, as discussed in the claim rejection above, such a configuration would have been obvious to one having 
The Office has also noted Applicant’s arguments on page 20 regarding claim 11 but for at least the same reasons as provided above with respect to claim 2, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on claim 11 substantially as recited in the present application.
The Office has also noted Applicant’s summary of rebuttals and application of case law on pages 20-24 but for at least the same reasons as provided above, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0087765.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786